Citation Nr: 0928925	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, as 
due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to March 
1975. He had additional periods of reserve duty.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The Veteran testified during an August 2004 hearing before RO 
personnel, and then in August 2005 at the RO during a hearing 
before the undersigned Veterans Law Judge. Transcripts of 
these proceedings are of record. The Board previously 
remanded this case in December 2005 to the RO (through the 
Appeals Management Center (AMC)), and it has since returned 
for further review and appellate disposition.

In December 2008 correspondence, the Veteran raised claims 
for entitlement to service connection for neck, low back and 
right hip disorders. These additional claims have not yet 
been developed and adjudicated by the RO. Accordingly, the 
matters are referred to the RO for appropriate development 
and consideration.


FINDINGS OF FACT

1.	The Veteran had service from October 1972 to October 
1973 as a Security Specialist with the 56th Security Police 
Squadron at Nakhon Phanom Royal Thai Air Force Base, without 
indication of service at any point within the territorial 
borders of the Republic of Vietnam, or any other circumstance 
under which the Veteran may have had exposure to Agent 
Orange.  

2.	The herbicides that were used around the perimeter of 
the Nakhon Phanom base were non-tactical, commercial 
substances subject to purchase and approval of the base civil 
engineer, and for which there is no reliable means to 
determine their chemical composition. 
CONCLUSION OF LAW

The criteria for a grant of service connection for diabetes 
mellitus, due to exposure to herbicides in service, are not 
met. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claim  on appeal through VCAA notice 
correspondence dated from June 2001 through November 2006. 
The March 2004 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, an addendum to the May 2009 
Supplemental SOC (SSOC) provided information concerning both 
the disability rating and effective date elements of a 
pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter sent in June 2001 met this 
standard in that it preceded issuance of the January 2002 
rating decision on appeal. The subsequent notice letters did 
not comport with this requirement. However, the Veteran has 
had an opportunity to respond to the relevant VCAA notice 
correspondence in advance of the most recent May 2009 
Supplemental SOC (SSOC) readjudicating his claim. During this 
timeframe the RO/AMC has contacted numerous agencies with an 
informational request to determine the nature and extent of 
the alleged exposure to herbicides during service. There is 
no indication of any further available evidence that must be 
associated with the record. The Veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, service treatment records (STRs), and 
service personnel records. The RO/AMC has contacted several 
offices including the VA Compensation and Pension Service, 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) and several other repositories of unit historical 
information to attempt to substantiate claimed exposure to 
herbicides during service. In support of his claim, the 
Veteran has provided copies of unit history records he 
himself has obtained, private treatment records, and several 
lay statements. He has testified during an August 2005 VA 
hearing before the undersigned. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claim on the merits.


Analysis of the Claim

The Veteran argues that he has diabetes mellitus that is the 
result of exposure to the herbicide Agent Orange.  He 
contends that while enroute to his stationing in Thailand, he 
had a brief stopover in Vietnam.  He also contends that he 
was nonetheless exposed to Agent Orange while in Thailand.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Specifically, there is no competent 
and credible evidence to support a finding that the Veteran 
stopped over in Vietnam and no evidence to support a finding 
that he was exposed to the herbicide Agent Orange in 
Thailand.  To the extent that use of an herbicide has been 
confirmed, the record indicates that the substance was not 
Agent Orange, and was not a substance for which a presumption 
of service connection has been established.   

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303(a) (2008). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Pertinent VA law and regulations further provide that a 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, 
those diseases that are listed at 38 C.F.R. § 3.309(e) shall 
be presumptively service connected if there are circumstances 
establishing herbicide agent exposure during active military 
service, even though there is no record of such disease 
during service. Generally, the regulation applies where an 
enumerated disease becomes manifest to a degree of   10 
percent or more at any time after service. 38 C.F.R. § 
3.307(a)(6)(ii). The provisions for presumptive service 
connection nonetheless do not preclude a claimant from 
establishing service connection with proof of actual direct 
causation, on the basis that his exposure to Agent Orange led 
to the development of the claimed disability after service. 
See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran's DD-214, Report of Separation from Service, 
indicates an occupational specialty as a Security Specialist. 
He received the Vietnam Service Medal (VSM) and Vietnam 
Campaign Medal (VCM). The Veteran's personnel file further 
reflects that from October 1972 to October 1973 he had an 
assignment with the 56th Security Police Squadron at an 
overseas duty station at Nakhon Phanom Royal Thai Air Force 
Base (RTAFB). The departure point for travel to this 
assignment was the Continental U.S. The date of arrival in 
Thailand is listed as October 17, 1972. The duty title was as 
a Security Specialist. 

As an initial matter, the award of the VSM does not per se 
support a finding that the Veteran was in Vietnam.  The VSM 
was awarded to all members of the Armed Forces of the United 
States serving in Vietnam and contiguous waters or airspace 
thereover, as well as for those who served in Thailand, Laos 
or Cambodia while serving in direct support of operations in 
Vietnam. See Manual of Military Decorations and Awards, 6.5 
(Department of Defense Manual 1348.33-M, September 1996). In 
addition, the VCM was awarded to all service personnel who 
served in South Vietnam or who served outside of the 
geographical limits of Vietnam and contributed direct support 
to the forces in Vietnam. Id. at 7-7, September 1996. 

The report of a June 1973 in-service performance evaluation 
while the Veteran was assigned to the 56th Security Police 
Squadron at Nakhon Phanom RTAFB from the time period from 
August 1972 to May 1973, pertains to his duty assignment as a 
Security Policeman / Security Specialist. His primary 
occupational duty in this capacity was as an entry 
controller, which was described as enforcing entry control 
procedures over personnel entering and exiting restricted 
areas. 

As noted, the Veteran has alleged that on the initial flight 
from the U.S. en route to Thailand that the plane, a C-141 
cargo transport plane, made a temporary stop at an Air Force 
facility in Tan Son Nut, Vietnam. The Veteran alleges that a 
brief "drop" landing was required here because there was 
sniper fire detected in the area. He contends that he and the 
other passengers disembarked for a time period of 
approximately three hours while the plane underwent 
refueling, before again boarding for the remainder of the 
flight to Thailand. 

The significance of this assertion to the present claim is 
that were a stopover in Vietnam objectively verified, this 
would necessitate application of the regulatory presumption 
of exposure to Agent Orange, based upon conditions of service 
having involved temporary duty or visitation to the Republic 
of Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran contends further that he had direct exposure to 
herbicides while in Thailand at Nakhon Phanom where he 
alleges that herbicide agents were used for purpose of 
clearing the ground of vegetation throughout the perimeter of 
the base. He recalls having observed a two-and-one-half ton 
truck outfitted with spray equipment and a water tank 
applying herbicides to the area of the perimeter fence. He 
states this took place daily, and at night there was a 
pungent smell from the perimeter. According to the Veteran, 
he never observed the use of machinery to clear the area, and 
this would not have been feasible because of the possibility 
of the presence of mines. He has provided a copy of a 
photograph depicting a barrel which he claims was used for 
the storage of herbicides.

He states further that in June 1973 he had a two-week detail 
to a Special Forces camp in Laos where he received training 
in skills necessary to assist with the evacuation of himself 
and other members of his unit from Thailand if this ever 
became necessary. He alleges that there is documentation 
indicating that this region of Laos received spraying of 
herbicides from aircraft. 

The Veteran has provided an August 2004 statement from 
another member of the 56th Security Police Squadron, whom 
according to the Veteran was present on the same transport 
aircraft flight into Thailand as him. This individual, L.G., 
recalled the flight to Nakhon Phanom and the temporary stop 
at Tan Son Nhut Air Force Base for about two hours at which 
time cargo was unloaded, before continuing to Thailand. 

An August 2004 statement obtained from a former Air Force 
pilot, R.M., indicates that on viewing an aerial photograph 
that the Veteran had taken while in a helicopter en route to 
a training camp in Laos, he immediately recognized the area 
as being just west of the Mekong River near the Laotian town 
of Muan Khong, and he was aware there had been a Special 
Forces training camp near that location.

A September 2005 statement from another individual, J.W., who 
was stationed at the Nakhon Phanom base, indicated that he 
recalled having constructed a crate for an Agent Orange 
barrel to be installed in a C-123 aircraft in 1967. He stated 
that the perimeter was sprayed with some substance that 
burned the skin and eyes, and that no foliage grew in those 
areas sprayed.

There are several photographs which the Veteran took during 
service which he claims are representative of the degree to 
which the perimeter of the base at Nakhon Phanom was well-
maintained and including extensive removal of trees and 
remaining vegetation, allegedly resultant of herbicide use.

There is on file a copy of recent correspondence from a 
research agency of the Air Force in response to another 
veteran's inquiry, which is available electronically and the 
Veteran has obtained through his own means. As noted, one 
inquiry was for any information concerning spraying of 
herbicides at Nakhon Phanom or other bases in Thailand. The 
response was that because commanders were at liberty to use 
herbicides for defoliation around their activities using 
either handheld or vehicle mounted units, with no 
accountability required, there was no more specific 
information that could be provided. 

The RO has undertaken various measures to attempt to 
corroborate herbicide exposure as alleged. In August 2003, 
the RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) requesting any evidence that while 
traveling en route to Thailand the Veteran's transport plane 
landed briefly at Tan Son Nhut Air Base in Vietnam. This 
agency in February 2004 responded that it was unable to 
verify that the Veteran had Vietnam service or was ever 
physically present within the borders of the Republic of 
Vietnam. The available unit histories did not document 
aircraft flight patterns or departure or arrival of 
individual members.  

The August 2000 statement of a VA clinical social worker, 
offered in support of another claim for service connection 
for posttraumatic stress disorder, stated that he also had 
been stationed at Nakon Phanom and happened to have been 
living in the same barracks as the Veteran. He described how 
the Veteran's military duties involved work along the 
perimeter of the base and that he was normally located at an 
observation tower. 

The Board remanded this case in December 2005 to the RO (by 
way of the Appeals Management Center), to attempt to verify 
whether herbicide exposure occurred as claimed under the VA 
Adjudication Procedure manual's provisions for inquiring into 
herbicide exposure other than in the Republic of Vietnam, or 
Demilitarized Zone (DMZ) in Korea. See M21-1MR, Part IV, 
Subpart ii, 2.C.10.n (effective June 20, 2008). These 
procedures require that VA initially contact the Compensation 
and Pension Service to request a review of the Department of 
Defense's inventory of herbicide operations to determine 
whether herbicides in fact were used. If this is not 
confirmed, the adjudication manual provides that the next 
step in researching a claim is to send a request to the U.S. 
Army and Joint Services Records Research Center for 
verification of exposure to herbicides. In the above remand, 
the Board further directed obtaining the Veteran's complete 
service personnel file, including all records of assignments, 
travel orders, and any temporary duty orders.

The RO/AMC thereafter submitted records inquiries to the 
National Personnel Records Center (NPRC), which responded in 
January 2007, and again in August of that year that it was 
unable to confirm the Veteran had exposure to herbicides, or 
to objectively verify any of the events he had described as 
the basis for the alleged hazardous exposure during service.

An informational request to the JSRRC in July 2007 sought 
verification as to whether, as the Veteran had alleged, a C-
141 aircraft landing or taking off at Tan Son Nhut Air Base 
on or about October 17, 1972 came under sniper fire. To this 
extent, the Veteran's report and that of his service 
colleague are unsupported.  

Also requested was verification of whether any personnel from 
the 56th Security Police Squadron were detailed to a Special 
Forces unit in June 1973 at a camp near Muan Khong, Laos 
where there was the likelihood of herbicide exposure. The 
JSRRC could not verify the first event, and explained that 
also flight manifests were not permanent historical documents 
and were not available. Verification of Agent Orange exposure 
at a Special Forces camp also could not be provided.

In a March 2009 response to an RO/AMC inquiry, the Air Force 
Historical Research Agency indicated that the unit histories 
of the 56th Security Police Squadron from October 1972 to 
October 1973 did not note any evidence of herbicide use at 
Nakhon Phanom RTAFB. There were only two sentences in all 
available documentation from a Project CHECO report 
(Contemporary Historical Evaluation of Combat Operations) on 
Base Defense in Thailand, which stated:         "To further 
aid in observation, herbicides were employed to assist in the 
difficult tasks of vegetation control. Use of these agents 
was limited by such factors as the ROE and supply problems." 
There was no indication if this referred to routine 
commercial weed killer, or Agent Orange, and which bases in 
Thailand participated. Outside of the dates of the 
informational request, a July 1972 history for the 56th 
Security Police Squadron did state that civil engineers 
employed a disc harrow (rather than an herbicide agent) to 
prevent foliage from growing rapidly during the rainy season. 
There was no evidence that any member of the squadron was 
detailed to a Special Forces unit in June 1973. 

In April 2009 email correspondence, the office of the VA 
Compensation and Pension Service indicated that the DOD 
inventory of sites where Agent Orange was disbursed showed 
that extensive testing of herbicides was conducted in 
Thailand during 1964 and 1965 - i.e., not during but well 
prior to the Veteran's assignment.

The only specific location identified was the Replacement 
Training Center of the Royal Thai Army, near Pranburi, 
Thailand, a coastal area. Udorn, Ubon and Nakhon Phanom 
RTAFBs were not on the DOD list. According to available 
information, tactical herbicides such as Agent Orange were 
used and stored in Vietnam, not Thailand. There was no record 
of tactical herbicide storage in Thailand. Agent Orange was 
not sprayed by aircraft in Thailand, and the aircraft that 
sprayed Agent Orange in Vietnam were stationed in Vietnam, 
not Thailand. 

There were some records indicating that unidentified 
herbicides were used sporadically for foliage control on the 
perimeters of air bases during 1971 and 1972, but there was 
no evidence for the amount or type used or specific 
locations. This was not a situation as in Vietnam where 
airborne herbicide spraying occurred regularly. 

The above correspondence however noted review of the Thailand 
Project CHECO report which did not show widespread herbicide 
use at bases in Thailand, but did show sporadic use within 
fenced perimeters. Therefore, it was stated, if a claimant's 
military occupational specialty or unit was one that 
regularly had contact with the base perimeter, there was a 
greater likelihood of exposure. Security police units were 
known to have walked the perimeters, especially dog handlers. 
Regarding any claim of general herbicide use within the base, 
such as small scale brush or weed clearing activity, there 
was no record of such activity and no way to know the 
chemical content of any such non-tactical herbicide use. 
There was no specific record of use of herbicides at a 
Special Forces camp as the Veteran had described.

A memorandum was issued the following month by the 
Compensation and Pension Service that contained the above 
information. The report further stated that tactical 
herbicides were not used at locations in Thailand. There were 
records indicating that commercial (non-tactical) herbicides 
were frequently used for vegetation control within the 
perimeters of air bases during the Vietnam era, and that all 
such use required approval of both the Armed Forces Pest 
Control Board and the base civil engineer. The report further 
stated that the application of commercial herbicides on 
military installations was conducted by certified 
applicators. The commercial herbicides were routinely 
purchased by the base civil engineer under federal guidelines 
and records of these procurements were generally kept no 
longer than two years. 

Also currently of record is a copy of portions of the Project 
CHECO report itself for Spring 1972, which at one point 
states that Nakhon Phanom RTAFB that year had "the usual 
rainy season vegetation problems, but heavy use of herbicides 
kept the growth under control in the fenced areas. Interior 
vegetation was usually kept closely cut." Another excerpt 
from the report provides that the U.S. Embassy's rules of 
engagement provided several limitations on physical defenses 
at bases located in Thailand, and that herbicide use was 
approved in 1969. The use of herbicides was subject to 
extensive coordination with local authorities and final 
permission from the Embassy, and could only be used on areas 
within the perimeter and not to clear areas of observation 
off-base.

Following a detailed review of the preceding historical 
information pertaining to  the Veteran's service at the 
Nakhon Phanom RTAFB and the extent to which he may have had 
exposure therein to herbicides, the Board has determined that 
the claimed incidents of hazardous exposure as the basis for 
later development of diabetes mellitus cannot be objectively 
substantiated. The Board's consideration of the circumstances 
under which the Veteran allegedly had exposure either to 
Agent Orange, or other qualifying recognized pathological 
herbicide agent, does not establish that such incidents 
occurred. A finding of service connection requires competent 
evidence that a claimed disability was incurred or aggravated 
in service. 
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."); 38 C.F.R. § 3.303(d). The competent 
and probative evidence of record does not demonstrate 
hazardous chemical exposure, to warrant further inquiry into 
whether current diagnosed diabetes mellitus is indeed a 
service-related disorder. 

Provided the exposure to Agent Orange, or other covered 
"herbicide agent" as defined under 38 C.F.R. § 3.307(a)(6) 
were demonstrated, the Veteran's current diagnosis of 
diabetes mellitus would be presumed related to service, i.e., 
absent medical evidence establishing the same. See 38 C.F.R. 
§ 3.309(e). For the reasons described below, the underlying 
fact of qualifying herbicide exposure for purposes of 
presumptive service connection has not been established. 
  
The Veteran has described several incidents in which he 
states he was in proximity to an herbicide agent, and 
consideration has been afforded to each situation 
respectively. He first alleges having had a temporary 
stopover in the Republic of Vietnam during his initial flight 
into Thailand, during which he set foot within the 
territorial borders of Vietnam. The significance of this is 
that if corroborated, the presumption of exposure to Agent 
Orange would apply, under 38 C.F.R. § 3.307(a)(6)(iii). The 
measures taken to verify a temporary stop within the borders 
of Vietnam by official records have been unsuccessful. The 
USASCRUR (the previous records research agency) in February 
2004 stated it could not corroborate the stopover, 
particularly as there was no documentation of aircraft flight 
patterns or arrival/departure of individuals. 

In July 2007, the JSRRC similarly indicated the temporary 
stop was not verified, including the fact that the plane came 
under sniper fire. The JSRRC identified the lack of flight 
manifests from available information.  Moreover, the NPRC has 
repeatedly noted the absence of documentation of herbicide 
exposure. The one additional source of relevant information 
is the August 2004 statement from another member of the 
Veteran's unit that he has present on the same flight, and 
recalled a temporary delay at Tan Son Nhut Air Force Base. 
This notwithstanding, the above statement from one identified 
source cannot be dispositive as to geographical location or 
verifying the Veteran's presence, as the overall findings 
including from several investigating records depositories do 
not begin to substantiate that such an event occurred as 
described. This statement offered in support of the Veteran's 
claim, when weighed against the absence of confirmation by 
official records from several sources, is not sufficient by 
itself to show that the Veteran stepped foot upon the 
territory of Vietnam.                

It follows that under the circumstances, a presumption of 
exposure to Agent Orange during service based upon service in 
Vietnam would not apply. 

The additional claimed instances of herbicide exposure 
involve service outside the Republic of Vietnam. One such 
claimed incident involves what the Veteran describes as a 
temporary assignment in June 1973 to a Special Forces Camp in 
Laos, and area which he states underwent aerial disbursement 
of herbicides. The JSRRC in February 2007 indicated it could 
not establish that the Veteran had such an assignment, as did 
the NPRC in later findings. The Air Force Historical Research 
Agency in March 2009 likewise found no evidence that any 
member of the 56th Security Police Squadron had a detail to a 
Special Forces unit in June 1973. While the Veteran's own 
assertions that such training did occur have been noted, the 
matter still remains as to whether there would have been 
Agent Orange exposure at the site in question, a fact which 
is not shown to any extent. For similar reasons, the August 
2004 lay statement of a former pilot that a Special Forces 
camp did exist near where the Veteran described, does not 
further resolve the dispositive secondary issue of whether 
there was actual disbursement of herbicides in the area 
mentioned. The Board's own review of the DOD's inventory of 
herbicide operations outside Vietnam indicates that Agent 
Orange was used for several years in Laos but that this 
ceased in December 1967, well in advance of the time period 
at issue. Hence, the Veteran's alleged participation in 
training exercises in Laos does not provide a viable 
alternative means of demonstrating herbicide exposure. 

The remaining claimed source of herbicide agent exposure is 
the Veteran's allegations of such hazardous exposure while 
stationed at Nakhon Phanom RTAFB for a period of 
approximately one-year. He states that herbicides were 
continuously sprayed along the base perimeter, and that he 
routinely came into contact with herbicides through his duty 
assignment as a Security Specialist. He provides photographic 
evidence which he states correlates to the use of herbicides 
along the perimeter. 

The Board has not overlooked the fact that there are one or 
more sources indicating that commercial (non-tactical) 
herbicides were used at various locations throughout 
Thailand, and that the available copy of the Project CHECO 
report documents the use of herbicides specifically at the 
Nakhon Phanom base. Absent from this or other reports on the 
matter, however, is any verification of the type of herbicide 
used.         The lack of confirmation on this subject, in 
conjunction with evidence strongly suggesting that the 
herbicide used was of a commercial variety and closely 
regulated, mitigates against finding that it was the type of 
covered herbicide agent contemplated by the provisions for 
presumptive service connection, or for that matter was a 
likely precipitating factor for later diagnosed diabetes 
mellitus. 

The April 2009 correspondence from the office of the VA 
Compensation and Pension Service reflects that tactical 
herbicides such as Agent Orange were used and stored in 
Vietnam, but not in Thailand. This included the fact that 
Agent Orange was not sprayed by aircraft in Thailand, nor 
were the aircraft that sprayed such herbicide agents 
stationed in Thailand. Notably, these findings from the 
Compensation and Pension service rule out the likelihood of 
contamination by way of procedures used for disbursement of 
Agent Orange, contrary to the September 2005 statement of 
another unit member indicating that he had direct involvement 
in building a crate for Agent Orange storage, and suggesting 
that aircraft conducting the spraying were maintained on 
site.  Stated alternatively, the builder of the supposed 
crate for storage of Agent Orange is not credible. 

There is also of record the statement that herbicides were 
used sporadically for foliage control on the perimeter of air 
bases, and that an individual with an occupational 
designation involving an assignment along the perimeter had a 
greater chance of such exposure. Significantly, however, the 
report emphasizes that there was no way to know the chemical 
content of any such non-tactical herbicide use.   

A March 2009 memorandum from the Air Force Historical 
Research Agency emphasized this same point after its own 
review of the Project CHECO report, that the composition of 
the herbicide used was unknown. Moreover, a memorandum from 
the Compensation and Pension service provided the following 
month confirms that to the extent herbicides were used these 
were commercial in nature, and that disbursement was 
conducted by certified applicators, subject to the purchase 
and approval of the Armed Forces Pest Control Board and base 
civil engineer. As to potentially determining the content of 
the herbicides applied, records of these procurements were 
kept only two years. The above clearly indicates that 
herbicides employed were of the commercial variety, and that 
their chemical content is not presently ascertainable. Given 
the extent of control of the selection and disbursement of 
these commercial herbicides, there is no indication that they 
were of the far less benign version identified as a covered 
"herbicide agent" for purposes of the regulations on when 
diabetes mellitus may be presumed service-related.          
In any event, as stated, the content of the commercial 
herbicide substances used is essentially indeterminate. 

To consider the herbicides used at Nakhon Phanom RTAFB to 
actually have been Agent Orange or other qualifying covered 
herbicide agent, would be contrary to the above findings, and 
moreover no more than an exercise in mere speculation. The 
law provides that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). For similar 
reasons, were the question of direct service connection at 
issue, and a medical opinion necessary to demonstrate a 
causal linkage between diabetes mellitus and service, the 
Board finds that such an opinion would not be feasible. 

Absent any underlying information as to the content of the 
herbicides used along the perimeter of Nakhon Phanom RTAFB, 
other than the fact that they were of the commercial variety, 
there is no reason to suggest that diabetes mellitus is 
associated with any incident of service. See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006), citing to Duenas v. 
Principi, 18 Vet. App. 512, 517-18 (2004) (VA will provide a 
medical examination where the evidence of record, taking into 
consideration all information and lay or medical evidence 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of disability, 
and indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service). Rather, to request a VA medical opinion as to 
whether diabetes mellitus is attributable to an incident of 
service, based on the limited information available, itself 
again would amount to no more than an exercise in 
speculation. Consequently, there is no factual foundation to 
determine that the Veteran sustained exposure to a qualifying 
herbicide agent in service as the grounds for claimed 
development of diabetes mellitus as secondary to that 
herbicide exposure. 

The Board is aware that there is a prior Board decision 
issued in another case that granted service connection for a 
claimed disability, presumed service-connected due to 
exposure to Agent Orange at Nakhon Phanom, Thailand from 
August 1969 to April 1970. A primary factor behind that 
decision nonetheless was that geographical data purportedly 
placed Nakhon Phanom right along a "Vietnam and Thailand 
border" and thus in proximity to where the presumption of 
Agent Orange exposure would otherwise apply. In fact this is 
not an accurate representation as there is the entire country 
of Laos separating Nakhon Phanom from Vietnam, and Thailand 
does not at any point share a border with Vietnam. See 
McCreary v. Nicholson, 19 Vet. App. 324 (2005); Smith (Brady) 
v. Derwinski, 1 Vet. App. 238 (1991) (Generally observing 
that tribunals may take "judicial notice" of information 
which is not subject to reasonable dispute). 
Rather, in the present case the Board has premised its 
decision upon objective review of unit historical information 
as to the alleged hazardous exposure. The Board also 
emphasizes that under 38 C.F.R. § 20.1303, Board decisions 
are nonprecedential, and that although the Board strives for 
consistency in issuing its decisions, previously issued Board 
decisions will be considered binding only with regard to the 
specific case decided. The circumstances of the present case 
do not warrant concluding that the Veteran has a disability 
of likely service origin. 

The Board has duly considered the Veteran's own contentions, 
but as a layperson without the requisite background 
experience or training he cannot confirm he had exposure to a 
hazardous substance as the basis for this claim, or for that 
matter demonstrate that his diabetes mellitus is causally 
related to service absent consistent medical evidence. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for diabetes mellitus. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for diabetes mellitus, as due to exposure 
to herbicides, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


